DETAILED ACTION
This Office action is in response to the amendment filed on December 7, 2020, entered by the RCE filed on the same date.
Claims 1-20 are pending.
Claims 1, 2, 4, 6, 11, 12, 14-16, and 20 have been amended.
Claims 1-20 are allowed.
The objections to Claims 2 and 12 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-20 are withdrawn in view of Examiner’s amendments to the claims.
For clarity of the prosecution history record, Claims 1, 6, 11, and 16 recite the limitation “a relatively high rate.” It is noted that the Applicant’s specification states that “[…] an embodiment of the invention is able to generate data streams at relatively high rates due to the simplicity of the algorithm. Some example rates include, but are not limited to, rates such as 2GBPS, 10GBPS, 16GBPS, or higher” (page 8, paragraph [0020]). Thus, the term “relatively high rate” appears to be defined by the specification which provides a standard for ascertaining the requisite degree and one of ordinary skill in the art would be able to reasonably determine the scope of the claimed invention. Therefore, Claims 1, 6, 11, and 16 meet the requirements of § 112(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 7, 2020 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Peter F. Malen, Jr. (Reg. No. 45,576) on December 14, 2020.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/07/2020), please amend Claims 1, 2, 4, 6, 11, 12, 14-16, and 20 as follows:

1. (Currently Amended) A method, comprising:

creating and/or receiving a mask that comprises a plurality of entries, wherein each mask entry of the plurality of entries corresponds to a respective block of the generation 0 data stream, and wherein each mask entry of the plurality of entries indicates a value n, where 0 ≤ n ≤ desired generation N data stream;
identifying, in the mask, all non-zero mask entries;
locating, in the generation 0 data stream, the blocks to which the non-zero mask entries respectively correspond; and
based on the value n, modifying one or more blocks of the generation 0 data stream to create a generation N data stream at a relatively high rate using a data stream generator in accordance with one or more parameters specified by a user via a user interface.

2. (Currently Amended) The method as recited in claim 1, wherein the value n corresponds to a particular generation of one of the one or more blocks of the generation 0 data stream.

3. (Original) The method as recited in claim 1, wherein the mask comprises a block modification table.

4. (Currently Amended) The method as recited in claim 1, wherein the method is performed by [[a]] the data stream generator.



6. (Currently Amended) The method as recited in claim 1, further comprising creating a generation N-1 data stream using another mask at a relatively high rate using the data stream generator in accordance with the one or more parameters specified by the user via the user interface.

7. (Previously Presented) The method as recited in claim 6, wherein the generation N-1 data stream is created before the generation N data stream.

8. (Previously Presented) The method as recited in claim 7, further comprising ascertaining any differences between the generation N-1 data stream and the generation N data stream.

9. (Previously Presented) The method as recited in claim 8, wherein ascertaining any differences between the generation N-1 data stream and the generation N data stream comprises comparing the mask with the another mask.

10. (Previously Presented) The method as recited in claim 1, further comprising morphing the generation N data stream either backward to a generation N-1 data stream, or forward to a generation N+1 data stream.

11. (Currently Amended) A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations comprising:
receiving a generation 0 data stream;
creating and/or receiving a mask that comprises a plurality of entries, wherein each mask entry of the plurality of entries corresponds to a respective block of the generation 0 data stream, and wherein each mask entry of the plurality of entries indicates a value n, where 0 ≤ n ≤ desired generation N data stream;
identifying, in the mask, all non-zero mask entries;
locating, in the generation 0 data stream, the blocks to which the non-zero mask entries respectively correspond; and
based on the value n, modifying one or more blocks of the generation 0 data stream to create a generation N data stream at a relatively high rate using a data stream generator in accordance with one or more parameters specified by a user via a user interface.

12. (Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the value n corresponds to a particular generation of one of the one or more blocks of the generation 0 data stream.

13. (Original) The non-transitory storage medium as recited in claim 11, wherein the mask comprises a block modification table.

the data stream generator.

15. (Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise morphing the generation N data stream by multiple generations either backward to a generation N-X data stream, or forward to a generation N+X data stream, where X is ≥ 1.

16. (Currently Amended) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise creating a generation N-1 data stream using another mask at a relatively high rate using the data stream generator in accordance with the one or more parameters specified by the user via the user interface.

17. (Previously Presented) The non-transitory storage medium as recited in claim 16, wherein the generation N-1 data stream is created before the generation N data stream.

18. (Previously Presented) The non-transitory storage medium as recited in claim 17, wherein the operations further comprise ascertaining any differences between the generation N-1 data stream and the generation N data stream.

19. (Previously Presented) The non-transitory storage medium as recited in claim 18, wherein ascertaining any differences between the generation N-1 data stream and the generation N data stream comprises comparing the mask with the another mask.

20. (Currently Amended) The non-transitory storage medium as recited in claim [[16]] 11, wherein the operations further comprise morphing the generation N data stream either backward to a generation N-1 data stream, or forward to a generation N+1 data stream.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “creating and/or receiving a mask that comprises a plurality of entries, wherein each mask entry of the plurality of entries corresponds to a respective block of the generation 0 data stream, and wherein each mask entry of the plurality of entries indicates a value n, where 0 ≤ n ≤ desired generation N data stream; identifying, in the mask, all non-zero mask entries; locating, in the generation 0 data stream, the blocks to which the non-zero mask entries respectively correspond; and based on the value n, modifying one or more blocks of the generation 0 data stream to create a generation N data stream at a relatively high rate using a data stream generator in accordance with one or more parameters specified by a user via a user interface” as recited in independent Claims 1 and 11.
The closest cited prior art, US 2016/0103757 (hereinafter “Liu”), teaches processing data streams generated by instrumented software. However, Liu fails to teach “creating and/or receiving a mask that comprises a plurality of entries, wherein each mask entry of the plurality of entries corresponds to a respective block of the generation 0 data stream, and wherein each mask .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/Qing Chen/
Primary Examiner, Art Unit 2191